Case 2:18-cv-00366-JRG-RSP Document 249 Filed 01/08/20 Page 1 of 5 PageID #: 16885



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

   UNITED SERVICES AUTOMOBILE
   ASSOCIATION,

        Plaintiff,
                                                Case No. 2:18-cv-366-JRG
        v.

   WELLS FARGO BANK, N.A.,

        Defendant.


       WELLS FARGO’S TRIAL BRIEF REGARDING QUESTION TO DR. CONTE




                                        1
Case 2:18-cv-00366-JRG-RSP Document 249 Filed 01/08/20 Page 2 of 5 PageID #: 16886



          Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) hereby files this Trial Brief regarding

   the question to Dr. Conte regarding whether the accused product anticipates under the 2017 filing

   date. See Trial Tr. at 495:22–505:9 (question and bench conference), 523:1–524:8 (further bench

   conference).

          The question to Dr. Conte was timely objected to and Dr. Conte did not answer the

   question. Trial Tr. at 495:22–25. The objection was sustained in the presence of the jury. Id. at

   505:7–9. The Court had previously instructed the jury: “If I should sustain an objection to a

   question addressed to a witness, then you must disregard the question entirely, and you may draw

   no inference from its wording or speculate about what the witness would have said if I had allowed

   them to answer the question.” Id. at 143:21–25. Thus, there was no prejudice to USAA. And, per

   the Court’s ruling, the subject was never again referenced with Dr. Conte.

          Wells Fargo had a reasonable factual basis for asking the question. In its Invalidity

   Contentions, served January 18, 2019, Wells Fargo stated:

          Wells Fargo contends that USAA will be unable to demonstrate that the Asserted
          Claims are entitled to claim a priority date or effective filing date earlier than the
          actual filing date of the application that issued as that patent. . . . Wells Fargo
          further reserves the right to use related patents in the alleged chain of priority of
          the Asserted Patents, its own Accused Products, and additional references
          identified in co-pending Case No. 2:18-cv-245, as prior art following the Court’s
          determination of the priority date(s) of the Asserted Claims.

   Ex. A at 8.

          In its Section 282 Notice, Wells Fargo clearly and unambiguously incorporated those

   invalidity contentions:

          Wells Fargo further incorporates by reference its invalidity contentions served
          January 18, 2019, and supplemental invalidity contentions served April 3, 2019.
          Wells Fargo reserves the right to rely on any patent, publication, other prior art
          reference, and invalidity theory disclosed therein at trial.

   Ex. B at 1.



                                                    1
Case 2:18-cv-00366-JRG-RSP Document 249 Filed 01/08/20 Page 3 of 5 PageID #: 16887



          In a conference with USAA’s counsel, USAA suggested that this defense was somehow

   abandoned in Wells Fargo’s supplemental invalidity contentions.              Not so: Wells Fargo’s

   supplemental disclosures expressly stated that they were “additional disclosures” to the original

   January 18, 2019 contentions:

          In addition to the reservation of right and disclosures in Wells Fargo’s January 18,
          2018 Invalidity Contentions, Wells Fargo makes the following additional
          disclosures regarding the Newly Asserted Claims.

   Ex. C at 1. Furthermore, the supplemental invalidity contentions were made in response to

   USAA’s assertion of certain new claims, none of which are asserted at trial. 1 As such, the

   supplemental invalidity contentions are entirely irrelevant to this issue.

          Given the lack of prejudice and the clear prior disclosure to USAA, Wells Fargo submits

   that there is no harm for the Court to address. Wells Fargo thus respectfully requests the Court

   deny USAA’s request for further action regarding the question to Dr. Conte.




   1 Compare Ex. C at 1 (newly-asserted claims: ’136 patent, claims 3–4, 9–10, 16–17; ’605 patent,
   claims 8, 26; ’681 patent, claims 27, 28) with Dkt. No. 226 (asserted claims for trial: ’605 patent,
   claims 1, 3, 11–14, 22; ’681 patent, claims 12–14, 20, 22, 30).

                                                     2
Case 2:18-cv-00366-JRG-RSP Document 249 Filed 01/08/20 Page 4 of 5 PageID #: 16888



   Respectfully submitted on January 8, 2019.

                                                    By: Thomas M. Melsheimer
                                                        Thomas M. Melsheimer
                                                        TX Bar No. 13922550
                                                        tmelsheimer@winston.com
                                                        Michael A. Bittner
                                                        TX Bar No. 24064905
                                                        mbittner@winston.com
                                                        J. Travis Underwood
                                                        TX Bar No. 24102587
                                                        tunderwood@winston.com
                                                        Winston & Strawn LLP
                                                        2121 North Pearl Street, Suite 900
                                                        Dallas, TX 75201
                                                        (214) 453-6500 – Telephone
                                                        (214) 453-6400 – Facsimile

                                                         E. Danielle T. Williams
                                                         NC Bar No. 23283
                                                         dwilliams@winston.com
                                                         Winston & Strawn LLP
                                                         300 South Tryon Street, 16th Floor
                                                         Charlotte, NC 28202
                                                         (704) 350-7700 – Telephone
                                                         (704) 350-7800 – Facsimile

                                                         Katherine Vidal
                                                         CA Bar No. 194971
                                                         kvidal@winston.com
                                                         Matthew R. McCullough
                                                         CA Bar No. 301330
                                                         mrmccullough@winston.com
                                                         Winston & Strawn LLP
                                                         275 Middlefield Road, Suite 205
                                                         Menlo Park, CA 94025
                                                         (650) 858-6500 – Telephone
                                                         (650) 858-6550 – Facsimile

                                                         Jack Wesley Hill
                                                         TX Bar No. 24032294
                                                         wh@wsfirm.com
                                                         Ward, Smith & Hill, PLLC
                                                         P.O. Box 1231 1507 Bill Owens Parkway
                                                         Longview, Texas 75606-1231


                                                3
Case 2:18-cv-00366-JRG-RSP Document 249 Filed 01/08/20 Page 5 of 5 PageID #: 16889



                                                        (903) 757-6400 (telephone)
                                                        (903) 757-2323 (facsimile)

                                                   Counsel for Defendant
                                                   Wells Fargo Bank, N.A.


                                CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was filed electronically in
   compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who
   are deemed to have consented to electronic service pursuant to Local Rule CV-5(a)(3)(A).


                                                     /s/ Michael Bittner
                                                     Michael Bittner




                                               4
